UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4192


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BENNETT KIRK LONG,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Timothy M. Cain, District Judge. (8:18-cr-00274-TMC-1)


Submitted: November 22, 2021                                      Decided: April 1, 2022


Before KING, DIAZ, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ON BRIEF: David Alan Brown, Sr., DABROWNLAW LLC, Rock Hill, South Carolina,
for Appellant. Sherri A. Lydon, United States Attorney, Robert Frank Daley, Jr., Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bennett Kirk Long pled guilty to possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1). The district court sentenced Long to 77 months’

imprisonment. On appeal, Long challenges the procedural reasonableness of his sentence,

arguing that the district court erred in increasing his base offense level by finding that his

prior South Carolina first-degree assault and battery conviction constituted a crime of

violence, and that the district court erred by failing to compel the Government to move for

a departure based on his substantial assistance. He also argues that his counsel was

ineffective for failing to contest the district court’s finding that his assault and battery

conviction was a crime of violence. * We affirm.

       We review a sentence for reasonableness, applying “a deferential abuse-of-

discretion standard.” United States v. Ketter, 908 F.3d 61, 67 (4th Cir. 2018) (internal

quotation marks omitted). The reasonableness standard entails review for both procedural



       *
         Although Long did not invoke Rehaif v. United States, 39 S. Ct. 2191 (2019), in
his briefs, this case was placed in abeyance upon Long’s unopposed motion for our decision
in United States v. Gary, 954 F.3d 194 (4th Cir. 2020), rev’d Greer v. United States, 141
S. Ct. 2090 (2021), to decide whether failing to include the “knowledge of status” element,
pursuant to Rehaif, in a felon-in-possession prosecution is a structural error. After the
Supreme Court’s reversal of our Gary decision in Greer, Long filed a letter pursuant to
Fed. R. App. P. 28(j) suggesting that he had requested that his § 922(g) conviction be
vacated in light of Rehaif in his opening brief and requesting that the case be removed from
abeyance. However, because Long did not raise the Rehaif issue in his brief, the issue is
not properly before the court. See Fed. R. App. P. 28(a)(8)(A); Perez Vasquez v. Garland,
4 F.4th 213, 220 n.4 (4th Cir. 2021) (noting that the court will not consider issues not raised
in the briefs).



                                              2
and substantive reasonableness. Gall v. United States, 552 U.S. 38, 51 (2007). In

determining procedural reasonableness, we must consider whether the district court

committed “significant procedural error,” such as improperly calculating the defendant’s

Sentencing Guidelines range. Id. Because Long did not raise either challenge to the

calculation of the Guidelines in the district court, we review the district court’s decisions

for plain error. See Fed. R. Crim. P. 52(b). “To establish plain error, a defendant has the

burden of showing: (1) that an error was made; (2) that the error was plain; and (3) that the

error affected his substantial rights.” United States v. Carthorne, 726 F.3d 503, 510 (4th

Cir. 2013). An error is plain “if the settled law of the Supreme Court or this circuit

establishes that an error has occurred.” United States v. Simmons, 917 F.3d 312, 316 (4th

Cir. 2019) (internal quotation marks omitted).

       We first address Long’s contention that the district court erred in determining that

his conviction of first-degree assault and battery under S.C. Code Ann. § 16-3-600(C)(1)

constituted a crime of violence. The Sentencing Guidelines define “crime of violence,” in

pertinent part, as an “offense under federal or state law, punishable by imprisonment for a

term exceeding one year” that “has as an element the use, attempted use, or threatened use

of physical force against the person of another.” U.S. Sentencing Guidelines Manual

§ 4B1.2(a)(1) (2018). Generally, courts must employ a categorical approach to determine

whether a prior offense constitutes a crime of violence, “look[ing] exclusively to the

elements of the prior offense rather than the conduct underlying the particular conviction.”

United States v. Barcenas-Yanez, 826 F.3d 752, 756 (4th Cir. 2016) (internal quotation

marks omitted). “[W]here a statute defines multiple crimes by listing multiple alternative

                                             3
elements, which renders the statute divisible, . . . the Court generally must first apply a

‘modified categorical approach’ to determine which of the alternative elements are integral

to a defendant’s conviction.” United States v. Covington, 880 F.3d 129, 132 (4th Cir.

2018). Under the modified categorical approach, “a sentencing court looks to a limited

class of documents (for example, the indictment, jury instructions, or plea agreement and

colloquy) to determine what crime, with what elements, a defendant was convicted of.”

Mathis v. United States, 136 S. Ct. 2243, 2249 (2016).

       Applying the modified categorical approach to the divisible statute and looking to

the indictment reveals that Long was convicted under S.C. Code Ann. § 16-3-

600(C)(1)(b)(i), which criminalizes “unlawfully . . . offer[ing] or attempt[ing] to injure

another person with the present ability to do so, . . . accomplished by means likely to

produce death or great bodily injury.” See United States v. Drummond, 925 F.3d 681, 691

(4th Cir. 2019) (stating that “[a]n ‘offer’ to commit physical harm is, at a minimum, a threat

to do so”). We conclude that the district court did not plainly err in finding that Long’s

conviction under S.C. Code Ann. § 16-3-600(C)(1)(b)(i) for first-degree assault and battery

constituted a crime of violence. See Taylor v. United States, 495 U.S. 575, 590-92 (1990)

(explaining that how a state categorizes an offense is irrelevant for determining whether

that offense is a “violent felony” under federal law); United States v. Doctor, 842 F.3d 306,

308-09 (4th Cir. 2016) (stating that the court “look[s] to state court decisions to determine

the minimum conduct needed to commit an offense” and that the burden lies with the

defendant to show that there is a “realistic probability . . . that a state would actually punish

that conduct” (internal quotation marks omitted)).

                                               4
       Next, we turn to Long’s argument that the district court erred in refusing to compel

the Government to move for a substantial assistance departure under USSG § 5K1.1. A

government motion is necessary before the sentencing court may depart for substantial

assistance. 18 U.S.C. § 3553(e); USSG § 5K1.1. We may review the prosecutor’s decision

not to move for a departure only “if the refusal is based on an unconstitutional motive such

as race or religion, or is not rationally related to a permissible government objective.”

United States v. LeRose, 219 F.3d 335, 342 (4th Cir. 2000) (citing Wade v. United States,

504 U.S. 181, 185-86 (1992)). Before this court may inquire into the Government’s

reasons for refusing to file the motion, a defendant must make a “substantial threshold

showing” of impropriety. Id. (citing Wade, 504 U.S. at 186). As the Government was not

obligated to request a substantial assistance departure, and Long has not made a threshold

showing of impropriety on the part of the Government, the district court did not err in not

departing for substantial assistance sua sponte.

       Finally, Long argues that he received ineffective assistance of counsel because his

trial counsel failed to object to the crime of violence enhancement pursuant to USSG

§ 2K2.1(a)(4)(A). We will not consider a claim of ineffective assistance of counsel on

direct appeal unless the record conclusively shows that counsel was ineffective. United

States v. Campbell, 963 F.3d 309, 319 (4th Cir.), cert. denied, 141 S. Ct. 927 (2020). To

prove ineffective assistance of counsel, Long must “show that counsel’s performance was

[constitutionally] deficient” and “that the deficient performance prejudiced the defense.”

Strickland v. Washington, 466 U.S. 668, 687 (1984). To satisfy the performance prong,

Long must demonstrate “that counsel’s representation fell below an objective standard of

                                             5
reasonableness” as evaluated “under prevailing professional norms.” Id. at 688. To satisfy

the prejudice prong, Long must establish “a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Id. at 694.

The record does not clearly show ineffectiveness simply because counsel failed to raise

Long’s nonmeritorious argument—that first-degree assault and battery was not a crime of

violence—at the sentencing hearing. Therefore, Long’s ineffective assistance of counsel

claim is not cognizable on direct appeal and “should be raised, if at all, in a 28 U.S.C.

§ 2255 motion.” United States v. Faulls, 821 F.3d 502, 508 (4th Cir. 2016).

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            6